PER CURIAM.
The appellants are the plaintiffs in an action against the defendant for alleged malicious defamation and unlawful detention of the appellant, Alberto Arvelo. Upon defendant’s failure to plead, a default was entered, and upon an ex parte trial, a substantial judgment was entered for both compensatory and punitive damages. Three days after trial and prior to entry of final judgment, the appellee filed its motion to set aside default alleging that it had a men-*547torious defense. The motion was granted and the judgment was set aside. This appeal followed.
Based upon the principles and the authority cited in Imperial Industries, Inc. v. Moore Pipe and Sprinkler Co., Fla.App.1972, 261 So.2d 540, we affirm the order of the trial court.
Affirmed.